Name: Commission Regulation (EEC) No 771/91 of 27 March 1991 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /60 Official Journal of the European Communities 28 . 3 . 91 COMMISSION REGULATION (EEC) No 771/91 of 27 March 1991 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 2 (7) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 2 ( 1 ) of Regulation (EEC) No 1491 /85, aid is to be granted for soya beans harvested within the Community where the guide price for a marketing year exceeds the world price ; whereas the said aid is to be equal to the difference between those two prices ; Whereas the guide price for soya beans for the 1990/91 marketing year was fixed by Council Regulation (EEC) No 1319/90 (3) ; whereas, pursuant to Articles 95 and 293 of the Act of Accession of Spain and Portugal , aid for soya beans harvested in these two Member States is to be calculated in accordance with the provisions of paragraphs 2 and 3 of the said Articles ; Whereas the prices fixed by the Council are to be reduced in accordance with Commission Regulation (EEC) No 1756/90 of 27 June 1990 establishing the guide price fixed in ecus by the Council in the soya bean sector and reduced as a result of the monetary realignment of 5 January 1990 (4) ; Whereas, pursuant to Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules con ­ cerning special measures for soya beans (*), as last amended by Regulation (EEC) No 1231 /89 (6), the world price for soya beans is to be determined on the basis of the most favourable actual purchasing possibility, with the exception of offers and prices which may not be consi ­ dered as representative of the actual market trend ; whereas account is to be taken of offers made on the world market as well as the prices quoted on exchanges which are important in terms of international trade ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance , the amount of such subsidy must be equal to the amount applicable on the day on which the application for advance fixing was lodged, adjusted by the difference between the target price valid on that day and the target price valid on the identification day ; whereas such adjustment should involve increasing or reducing the amount of subsidy applicable on the day on which the application was lodged by the corrective amount and the difference between the target prices mentioned in Article 33 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the application of the special measure for soya beans Q, as last amended by Regulation (EEC) No 2427/90 (8) ; Whereas, pursuant to Regulation (EEC) No 2537/89 , the world market price is to be fixed per 100 kilograms and calculated on the basis of the most favourable offers and quotations for delivery within 30 days following the date when the said offers and quotations were recorded ; Whereas, where the offers and quotations do not comply with the said conditions, the necessary adjustments must be carried out, particularly those referred to in Article 40 of Regulation (EEC) No 2537/89 ; Whereas the abatement of the subsidy for soya seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marke ­ ting year, has been fixed by Commission Regulation (EEC) No 3217/90 C); Whereas, owing to the lack of a guide price for soya seed and of the adjustment in the rate of aid resulting from the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, the rate of the aid fixed in advance for this marketing year has only been able to be calculated provisionally on the basis of the Commission's price proposals to the Council ; whereas this amount should therefore only be applied provisionally and should be confirmed or replaced once the prices and related measures and the consequences of the maximum guaran ­ teed quantity arrangements for the 1991 /92 marketing year are known ; Whereas, if the said system is to operate normally, aid should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (10), as last amended by Regu ­ lation (EEC) No 2205/90 ("), ') OJ No L 151 , 10 . 6. 1985, p. 15 . 2) OJ No L 353, 17. 12 . 1990 , p. 23 . ') OJ No L 132, 23 . 5 . 1990, p. 13 . 4) OJ No L 162, 28 . 6. 1990, p. 19 . j OJ No L 204, 2. 8 . 1985, p. 1 . 6) OJ No L 128 , 11 . 5 . 1989 , p. 24 . f) OJ No L 245, 22. 8 . 1989, p. 8 . (8) OJ No L 228 , 22. 8 . 1990, p. 15 . 0 OJ No L 308 , 8 . 11 . 1990, p. 19 . (10 ) OJ No L 164, 24 . 6 . 1985, p. 1 . (") OJ No L 201 , 31 . 7 . 1990, p. 9 . 28 . 3 . 91 Official Journal of the European Communities No L 81 /61  for the other currencies, an exchange rate based on an average of the ecus rates published in the 'C' series of the Official Journal of the European Communities over a period to be determined, multiplied by the factor referred to in the preceding indent ; Whereas the aid shall be fixed as often as the market situ ­ ation so requires and so that it can be applied at least twice a month, one of which times shall be from the first day of each month ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 1491 /85 shall be as set out in the Annex hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for soya seed shall be confirmed or replaced with effect from 1 April 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arrangements. Article 2 This Regulation shall enter into force on 1 April 1991 . Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the subsidy on soya beans should be as set out in this Regula ­ tion, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 27 March 1991 fixing the aid for soya beans (ECU/100 kg) Current period 4 First period 5 Second period 6 Third period 7 Fourth period 8 Fifth period 9 (') Seed harvested :  Spain 16,720 17,605 17,422 17,468 16,302 16,267  another Member State 22,264 23,149 22,966 23,012 21,846 19,991 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission's proposals for the 1991 /92 marketing year as regards the quide price,  the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year.